Citation Nr: 0005667	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  94-27 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
compression fracture of the thoracic spine.  

2.  Entitlement to service connection for a lung disability.  

3.  Entitlement to service connection for a left knee 
disability.  

4.  Entitlement to service connection for a left hip 
disability.  

5.  Entitlement to service connection for the residuals of a 
left ankle stab wound.  

6.  Entitlement to service connection for chronic ear aches.  

7.  Entitlement to service connection for the residuals of a 
sprain of the left hand index finger.  

8.  Entitlement to service connection for a right hand 
disability.  

9.  Entitlement to service connection for the residuals of an 
insect bite.  

10.  Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine, currently evaluated as 20 
percent disabling.  

11.  Entitlement to an increased (compensable) rating for a 
chronic fungus infection of both feet.  

12.  Entitlement to an increased (compensable) rating for 
degenerative arthritis of the right knee.  

13.  Entitlement to an increased (compensable) rating for 
arterial hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran retired from active military service in July 
1993, after serving more than 21 years.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
a March 1994 rating action, with which the veteran expressed 
disagreement in April 1994.  A statement of the case was 
issued in May 1994, and the appeal was perfected by the 
submission of a VA Form 9 (Appeal to Board of Veterans' 
Appeals), which was received at the RO in July 1994.  

In December 1998, the veteran appeared at a Travel Board 
hearing conducted by the undersigned Member of the Board, at 
the RO in St. Petersburg, FL.  Unfortunately, the tape on 
which that hearing was recorded was damaged, and it was not 
possible to obtain a transcript of it.  In view of that, the 
veteran was advised of this fact in a letter addressed to him 
in March 1999, and was asked to inform the Board whether he 
desired to appear at another Travel Board hearing, or whether 
he wished to forego a second hearing and have the Board 
consider his case on the current record.

The veteran was also informed that, if he did not respond to 
the above letter within 30 days, it would be assumed he 
wished to attend another hearing before a Member of the Board 
at the RO, and that arrangements would be made to accomplish 
that in due course.  Since no response was received from the 
veteran, his claim was remanded to the St. Petersburg RO, 
from which the appeal had originated, in order to have the 
veteran scheduled for another hearing.  In June 1999, the 
veteran advised the St. Petersburg RO that he had moved to 
Indiana, and requested that his hearing be moved to 
Indianapolis, IN.  Shortly thereafter, the veteran's claims 
file was transferred to the RO in Indianapolis, and, in a 
letter to the veteran from that RO dated in July 1999, the 
veteran was advised that a Board Member had previously 
visited that RO to conduct hearings in March 1999, and that 
no further hearings were scheduled at that location for the 
remainder of 1999.  The veteran was also advised that the 
proposed schedule for hearings by Board Members at that RO, 
for the year 2000, had not yet been published.  Accordingly, 
the veteran was informed that if he decided he still wanted 
to have a hearing before a Board Member, his claims might be 
subject to considerable delay.

The veteran was asked whether he still desired to appear at a 
hearing before a Member of the Board at the RO, or whether he 
would prefer other hearing options.  These options included 
attending a hearing before a hearing officer at the RO, 
attending a hearing before a Board Member in Washington, DC, 
attending a hearing at the Louisville, KY, RO with a Board 
Member via teleconference, or attending a hearing at the 
Chicago, IL, RO with a Board Member via teleconference.  In 
August 1999, the veteran advised that he desired to appear at 
a hearing before a hearing officer at the local VARO.

Pursuant to the veteran's instructions, he was scheduled to 
appear at a hearing at the RO in November 1999.  The record 
reflects, however, that he did not appear for that hearing, 
and, the following day, the RO advised the veteran that his 
claims file was being forwarded to the Board in Washington, 
DC, for appellate review.  To date, the record does not 
reflect that the veteran has offered any explanation for his 
failure to report for the November 1999 hearing, or that he 
desires to have any further hearings scheduled.  Accordingly, 
the Board will proceed to address the veteran's claims based 
upon the current record. 


FINDINGS OF FACT

1.  The veteran's assertion that he has disabilities 
affecting the thoracic spine, the lungs, the left ankle, the 
left index finger, and the right hand, which are related to 
service, is not supported by medical evidence that would 
render the claims for service connection for those 
disabilities plausible under the law.

2.  The veteran's assertion that he has disabilities that are 
the residuals of insect bites or manifested by ear aches, 
which are related to service, is not supported by medical 
evidence that would render the claims for service connection 
for those disabilities plausible under the law.

3.  The veteran had a permanent duty profile limiting his 
activity during the last three years of his military service, 
due, in part, to left knee and left hip complaints.  

4.  Post-service records dated within a year of the veteran's 
retirement from service include diagnoses of left knee 
chondromalacia and left knee arthritis, together with 
complaints of left hip discomfort.  

5.  The veteran's chronic, bilateral fungus foot infection is 
on a nonexposed surface or small area and is not shown to be 
productive of more than slight, if any, exfoliation, 
exudation, or itching.  

6.  The veteran's arterial hypertension is not shown to be 
productive of a history of diastolic pressure predominantly 
100 or more, or a systolic pressure of predominantly 160 or 
more.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for the residuals of a compression 
fracture of the thoracic spine.  38 U.S.C.A. § 5107 (West 
1991).

2.  The veteran has not submitted a well-grounded claim for 
service connection for a lung disability.  38 U.S.C.A. § 5107 
(West 1991).  

3.  The veteran has not submitted a well-grounded claim for 
service connection for the residuals of a left ankle stab 
wound.  38 U.S.C.A. § 5107 (West 1991).

4. The veteran has not submitted a well-grounded claim for 
service connection for chronic ear aches.  38 U.S.C.A. § 5107 
(West 1991).  

5.  The veteran has not submitted a well-grounded claim for 
service connection for the residuals of a sprain of the left 
hand index finger.  38 U.S.C.A. § 5107 (West 1991).

6.  The veteran has not submitted a well-grounded claim for 
service connection for a right hand disability.  38 U.S.C.A. 
§ 5107 (West 1991).

7.  The veteran has not submitted a well-grounded claim for 
service connection for the residuals of an insect bite.  38 
U.S.C.A. § 5107 (West 1991).

8.  The veteran has submitted a well-grounded claim for 
service connection for a left knee disability.  38 U.S.C.A. 
§ 5107(a) (West 1991).

9.  The veteran has submitted a well-grounded claim for 
service connection for a left hip disability.  38 U.S.C.A. 
§ 5107(a) (West 1991).

10.  The criteria for a compensable evaluation for a chronic 
fungus infection of both feet are not met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.1, 4.2. 4.7, 4.31, 
Diagnostic Code 7806 (1999).  

11.  The criteria for a compensable evaluation for arterial 
hypertension are not met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§  4.1, 4.2. 4.7, 4.31, Diagnostic Code 
7101 (as in effect prior to and since January 1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The threshold question to be answered regarding these claims 
is whether they are well grounded.  38 U.S.C.A. § 5107 (West 
1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If they 
are not, they must fail and there is no further duty to 
assist in their development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).  See Morton v. West, 12 
Vet.App. 477, 480 (1999) (noting that the Federal Circuit, in 
Epps v. Gober, supra, "rejected the appellant's argument 
that the Secretary's duty to assist is not conditional upon 
the submission of a well-grounded claim").

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well-grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a link or a 
connection) between the in-service injury or aggravation and 
the current disability.  Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  See Elkins v. West, 12 Vet.App. 209 (1999) 
(en banc).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. § 5107] provides that [the claim] must 
be accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).


Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
connection for arthritis may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

A.  Thoracic Spine, Left Ankle, Chronic Ear Aches,
Left Index Finger, Right Hand, Insect Bite

A review of the veteran's service medical records reflects 
that, in 1977, he was treated for back pain, and a muscle 
spasm was noted at the area of T-10 to L-1 (from the tenth 
thoracic vertebra to the first lumbar vertabra).  Thereafter, 
however, there are no records relating to the thoracic spine 
until January 1987, when X-rays of the back were taken in 
connection with complaints of low back pain.  In pertinent 
part, those X-rays revealed "minimal wedging of T-11 and T-
12," as well as minimal reduction in height of the posterior 
aspect of the T-11 disc space.  In connection with low back 
complaints in 1993, additional X-rays were taken in February 
of that year.  They revealed, in pertinent part, that the T-
12 vertebra appeared somewhat wedged anteriorly, which was 
considered to be consistent with an old minimal compression 
fracture.  Subsequently, no specific findings regarding the 
veteran's thoracic spine were recorded in the report of the 
examination conducted in connection with his retirement from 
active service in June 1993.  

In September 1993, the veteran was examined for VA purposes.  
The report from this examination did not include any findings 
regarding a disability of the thoracic spine.  Similarly, 
when he was again examined by VA in February 1994, the report 
from that examination revealed no findings regarding a 
disability of the thoracic spine, and none of the post-
service outpatient treatment records obtained in connection 
with the veteran's claim (dated in 1993 and 1994) has 
revealed the presence of any thoracic spine disability.  

As to the veteran's claim concerning the residuals of insect 
bites, his service medical records reflect that, in 1983, he 
was seen by medical personnel after having been bitten by a 
"bug."  At that time, he was evidently provided medication, 
and referred for a consultation with a dermatologist.  
Subsequently dated records, however, do not reflect any 
follow-up in that regard.  

Ten years later, in January 1993, the veteran was seen again 
by medical personnel following his report of having an insect 
bite on his right lower extremity.  The presence of 
cellulitis was noted about the site; on the next day, it was 
described as resolving.  Thereafter, no further pertinent 
findings were recorded in the service medical records, and, 
when he was examined for VA purposes in September 1993 and 
February 1994, there were no findings entered into the record 
regarding any residuals of insect bites.  Similarly, the 
post-service outpatient treatment records associated with the 
file do not reflect any complaints or diagnoses related to 
insect bites.  

With respect to the veteran's claim for service connection 
for a left index finger disability, a review of his service 
medical records reflects that, in 1987, he received treatment 
to his left index finger after striking it with a hammer.  X-
rays, however, revealed no evidence of a fracture or 
dislocation, and the diagnostic assessment was of a first-
digit contusion.  Following service, none of the outpatient 
treatment records, dated in 1993 and 1994, reflects the 
presence of any left index finger impairment, and there was 
no left finger disability noted when the veteran was examined 
for VA purposes in September 1993 and February 1994.  

As to the veteran's claim regarding a left ankle impairment, 
service medical records, dated in 1989, reflect that he was 
treated for a left ankle sprain.  There was no indication, 
however, of any stab wound to that joint.  Similarly, when he 
was examined for VA purposes in 1993 and 1994, there were no 
findings regarding the residuals of any left ankle stab 
wound.  Moreover, there were no findings or complaints 
regarding the residuals of a left ankle stab wound noted in 
the post-service outpatient treatment records associated with 
the claims file.  

With respect to a right hand disability, the service medical 
records reflect that, in July 1990, the veteran was seen for 
right hand pain at the fourth digit, which occurred after he 
removed a splinter from that location.  Examination revealed 
that the veteran had a swollen knuckle, and, on the following 
day, medical personnel removed an additional foreign body 
from that area.  Subsequently dated service medical records 
show no further pertinent complaints, and none were noted 
upon VA examinations in September 1993 and February 1994.  
Post service outpatient treatment records, dated in 1993 and 
1994, also fail to show the presence of any disability of the 
right hand.  

Regarding the veteran's claim for service connection for 
chronic ear aches, a review of his service medical records 
fails to show any records in which he was diagnosed to have a 
disability manifested by chronic ear aches.  Similarly, no 
such disability was diagnosed when the veteran was examined 
following service in 1993 or 1994, or in any post-service 
outpatient treatment records.  

Under the circumstances described above, the Board must 
respectfully conclude that the veteran has failed to satisfy 
the threshold requirement for submitting well-grounded claims 
for service connection for the residuals of a compression 
fracture of the thoracic spine, the residuals of a left ankle 
stab wound, chronic ear aches, the residuals of a sprain of 
the left hand index finger, a right hand disability, and/or 
the residuals of an insect bite, as set out in the judicial 
precedent in Caluza, supra, and as imposed by 38 U.S.C.A. 
§ 5107(a), because he has failed to present any medical 
evidence reflecting the current presence of any of these 
claimed disabilities.  In view of this, there is no duty to 
assist the veteran further in the development of the claims, 
and the Board does not have jurisdiction to adjudicate them.  
Boeck v. Brown, 6 Vet.App. 14 (1993), Grivois v. Brown, 
6 Vet.App. 136 (1994).

As claims that are not well grounded do not present a 
question of fact or law over which the Board has 
jurisdiction, the claims for service connection for the 
residuals of a compression fracture of the thoracic spine, 
the residuals of a left ankle stab wound, chronic ear aches, 
the residuals of a sprain of the left hand index finger, a 
right hand disability, and the residuals of an insect bite, 
must be denied.  

B.  Lungs

Regarding the veteran's claim for service connection for a 
lung disability, a review of his service medical records 
discloses that, in X-rays taken in November 1988, he was 
considered to have a normal chest.  The lungs were reportedly 
well inflated and free of acute or active chronic 
inflammatory process or tumor.  Similarly, additional chest 
X-rays taken in May 1993, shortly before the veteran's 
retirement, revealed what was described as a normal chest.  

The reports of VA examinations, in September 1993 and 
February 1994, also fail to show any findings related to 
disability of the lungs.  Indeed, in the February 1994 
examination report, it was specifically noted that there were 
no pulmonary symptoms.  The only post-service treatment 
record reflecting that there may be some lung impairment 
present is a March 1994 outpatient treatment record, on which 
it was noted that there was an abnormal sound heard emanating 
from the veteran's right middle lung.  The diagnostic 
impression was "rule out" pneumonia.  Significantly, 
however, there was no indication in that record that the 
finding was considered in any way to be related to the 
veteran's service.  Thus, while it may well be that the 
veteran has, as he contends, a blemish on his lung that arose 
from pneumonia he had in service, there is no medical 
evidence indicating that this causes any impairment. 

Since the record is devoid of any diagnosis of a chronic lung 
impairment in service, and there is no medical opinion 
linking, to service, the abnormal lung sound heard upon 
examination after service, it is the Board's view that the 
veteran has failed to satisfy the threshold requirement for 
submitting a well-grounded claim for service connection for a 
lung disability, as required by Caluza, supra, and as imposed 
by 38 U.S.C.A. § 5107(a).  Under these circumstances, there 
is no duty to assist the veteran further in the development 
of his claim, and the Board does not have jurisdiction to 
adjudicate it.  Boeck and Grivois, supra.  As claims that are 
not well grounded do not present a question of fact or law 
over which the Board has jurisdiction, the claim for service 
connection for a lung disability must be denied.

C.  Left Knee

Regarding the veteran's left knee, his service medical 
records reflect that, in 1981, he apparently was seen for 
complaints of left sided knee pain.  X-rays taken at that 
time, however, revealed that there was no significant 
abnormality.  Records dated in 1986 again show that the 
veteran was seen for left knee pain.  Examination revealed 
that there was no edema or ecchymosis.  There was, however, 
slight tenderness with palpation to the posterior knee.  The 
final clinical assessment was left knee pain of questionable 
etiology.  A report dated in 1988 revealed that the veteran 
described experiencing occasional left knee pain, and records 
dated in June 1990 reflect that the veteran was given a 
permanent duty profile whereby he had permission to limit his 
running to a distance not to exceed 2 miles, and to run at 
his own pace, in part, because of left knee pain.

Following service, the veteran underwent an examination for 
VA purposes in September 1993.  The report from this 
examination revealed that there was no swelling of the knees, 
and that range of motion of the knees was considered normal.  
Although X-rays of the left knee were interpreted as normal, 
the diagnosis entered on the report was "Chondromalacia, 
both knees."  

Outpatient treatment records, dated in December 1993, reflect 
that the veteran was seen for complaints of left knee pain, 
and that he gave a history of pain with locking of the knee.  
Examination revealed the presence of swelling, and it was 
suspected that the veteran had degenerative joint disease.  
Outpatient treatment records dated two days later again show 
that the veteran was considered to have degenerative joint 
disease of the left knee.  

In February 1994, the veteran underwent another VA 
examination.  In the report thereof, it was noted that the 
veteran advised that his left knee began bothering him in the 
late 1980's, although there was no specific injury.  It was 
also recorded that he had arthroscopic surgery on that knee 
in January 1994, after he developed severe pain, locking, and 
swelling in December 1993.  The surgery reportedly included 
debridement of the medial and lateral meniscus, and of the 
femoral condyles.  The veteran also reported that a medial 
and lateral meniscus tear was found.  At the time of the VA 
examination, the knee was still swollen and painful, as well 
as productive of a 15-degree loss of flexion.  The diagnosis 
was "Post op status, post traumatic arthritis, left knee."  

Since the evidence in this case shows that the veteran had 
sufficient left knee complaints in service to require a 
permanent profile limiting his running during his last three 
years of service, and because there are post-service records 
dated within a year of the veteran's retirement from service 
that show a diagnosis of left knee chondromalacia and left 
knee arthritis, the Board finds that the veteran's claim for 
service connection for a current left knee disability is well 
grounded.  

D.  Left Hip

As to the veteran's claim concerning his left hip, a review 
of his service medical records shows that, in December 1987, 
he was seen for follow-up in regards to what was described as 
bilateral hip degenerative joint disease.  This record also 
indicates that X-rays had been interpreted as showing 
bilateral degenerative joint disease.  Unfortunately, the 
evidence does not include any records that show the original 
treatment from which this December 1987 treatment was a 
follow-up, nor does the record contain the actual report of 
the X-rays which presumably provided the basis for concluding 
that degenerative joint disease was present in the hips.  In 
1989, however, the veteran was again seen for complaints of 
left hip pain, for which he was provided medication.  A 
follow-up record, dated in January 1990, noted that the 
veteran had been asymptomatic since using the medication, 
but, in June 1990, he was given permanent limited duty 
profile, whereby he was to run at his own pace, not to exceed 
2 miles, in part, because of his left hip pain.  The report 
of the examination conducted in connection with the veteran's 
service retirement, in 1993, contains a notation regarding 
the 1987 finding of degenerative joint disease of both hips, 
but does not include any current findings in that regard.  

In connection with the veteran's current claim, he was 
examined for VA purposes in September 1993.  The report from 
that examination reveals that the veteran complained that 
cold weather would give his left hip "trouble."  At that 
time, however, the veteran had a normal range of motion of 
his hips, although it was noted that he had trouble going 
from a sitting to a lying position and from a lying to a 
sitting position.  X-rays of the left hip were interpreted as 
"essentially normal," although the examination report 
itself reflects that the veteran was diagnosed to have 
"probably degenerative joint disease, left hip."  Upon VA 
examination in February 1994, there were no findings made 
with respect to that specific joint, other than to note that 
pain complaints in the area were attributed to radiculopathy 
from the veteran's degenerative disc disease in his 
lumbosacral spine.  

Since the evidence in this case shows that the veteran was 
diagnosed to have degenerative joint disease of the left hip 
in service, he had sufficient in-service left hip complaints 
to require a permanent profile limiting his running during 
the last three years of his service, and there are post-
service records reflecting current discomfort in the left 
hip, the Board finds that the veteran's claim for service 
connection for a left hip disability is well grounded.  


II.  Increased Ratings

The law provides that claims for increased ratings are, in 
general, well grounded within the meaning of 38 U.S.C.A. 
§ 5107, since an assertion by a claimant that a condition has 
worsened is sufficient to state a plausible, well-grounded 
claim.  See Jackson v. West, 12 Vet.App. 422, 428 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992). 

The veteran has asserted that the service-connected 
disabilities in issue are worse than currently evaluated by 
the RO, and he has, therefore, stated well-grounded claims.  
With that initial burden having been satisfied, VA has a duty 
to assist the veteran in the development of facts pertaining 
to his claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1996).  The Court has held that the duty to 
assist includes obtaining available records which are 
relevant to the claimant's appeal, and that this duty is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  In this regard, the RO has obtained the 
reports of VA examinations of the veteran, as well as 
outpatient treatment records.  With respect to the evaluation 
of the veteran's fungus infection and arterial hypertension, 
the veteran has not indicated that any further relevant 
records are available.  Therefore, we conclude that the duty 
to assist with respect to these claims has been satisfied.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38  C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran's working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  At the same time, in every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath  v. Derwinski, 1 
Vet.App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  


A.  Fungus Infection

A review of the record reflects that, while in service, the 
veteran was treated at various times for crusty, scaly 
lesions between his toes, and a foot fungus.  His retirement 
examination in June 1993, however, showed that the skin was 
normal upon clinical evaluation.  

In August 1993, the veteran submitted an application for VA 
benefits, based in part upon his skin condition, and, in 
September 1993, he underwent a VA medical examination.  The 
report from this examination noted that there were several 
small crusted areas at the base of the veteran's toes and the 
dorsum of his feet, bilaterally.  There were, however, no 
blisters noted at the time, and the diagnosis was fungus 
infection, skin of both feet, around the toes.  

In February 1994, the veteran underwent another VA 
examination, at which time he indicated that his fungus 
infection was "in good shape today."  Physical inspection 
revealed that no evidence of fungal infection was noted.  The 
diagnosis was history of fungus, toenails, bilateral.  

In the March 1994 rating action currently on appeal, the 
veteran was awarded service connection for his bilateral foot 
fungus infection, and was assigned a noncompensable 
evaluation.  Thereafter, post-service outpatient treatment 
records were associated with the claims file, dated in 1993 
and 1994.  They fail to show any treatment for the veteran's 
skin condition.  

The veteran's foot fungus has been evaluated under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7805, for 
eczema.  Under this code, a noncompensable evaluation is 
assigned with slight, if any, exfoliation, exudation, or 
itching, if on a nonexposed surface or small area.  A 10 
percent evaluation is assigned with exfoliation, exudation, 
or itching, if involving an exposed surface or extensive 
area.

In this case, the veteran's skin condition affects a small 
non-exposed area, his feet.  While, in September 1993, small 
crusted areas at the base of the veteran's toes and dorsum of 
his feet were noted, the most current evidence shows that the 
condition was asymptomatic.  Clearly, this evidence does not 
show more than slight, if any, exfoliation, exudation, or 
itching, on a nonexposed surface or small area.  In view of 
this evidence, the criteria for a compensable evaluation for 
the veteran's chronic fungus infection of both feet are not 
met.  

B.  Arterial Hypertension

A review of the service medical records discloses occasions 
when the veteran's blood pressure was noted to be elevated.  
In particular, records dated in January 1993 reflect that it 
was 140/90.  When recorded February 1993, the veteran's blood 
pressure levels were 140/92, 138/65, 161/93, and 152/85.  In 
March 1993 records, the veteran's blood pressure was recorded 
at 134/90, and, when his blood pressure was recorded in April 
1993, it was 155/94.  In June 1993 treatment records, his 
blood pressure was variously recorded at 138/84, 163/99, 
166/99, 160/100, and 147/103.  When examined in connection 
with his retirement from active service, the veteran's blood 
pressure was 157/108.  

In connection with the veteran's current claim for benefits, 
he underwent VA examination in September 1993.  At that time, 
his sitting blood pressure was 158/98, his recumbent blood 
pressure was 136/88, and his standing blood pressure was 
148/100.  Sitting after exercise, his blood pressure was 
166/100, and, two minutes after exercise, the recording was 
148/104.  The diagnosis was mild arterial hypertension.  

He was examined again for VA purposes in February 1994.  At 
that time, his sitting blood pressure level was 136/96, 
recumbent blood pressure level was 128/78, and blood pressure 
while standing was 144/90.  Thereafter, outpatient treatment 
records, dated between December 1993 and April 1994, were 
associated with the claims file.  These show that, in 
December 1993, the veteran's blood pressure was 169/110.  In 
March 1994, he was apparently provided medication to control 
his blood pressure, and its level that month was recorded as 
158/86 and 154/89.  April 1994 records reflect that the 
veteran's blood pressure level was 146/92 in mid month, and 
146/80 later in the month.  

Based upon the foregoing record, the veteran was awarded 
service connection for arterial hypertension, and assigned a 
noncompensable rating.  

The veteran's arterial hypertension has been evaluated under 
the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.  
Under this code as in effect when the veteran initiated his 
claim in 1993, a 10 percent rating was assigned when the 
diastolic pressure was predominantly 100 or more.  In 
addition, when continuous medication was shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent was to be assigned.  A 20 percent rating was assigned 
when diastolic pressure was predominantly 110 or more with 
definite symptoms.  

During the pendency of the veteran's appeal, the criteria for 
evaluating diseases of the arteries and veins were revised.  
These changes became effective in January 1998.  62 Fed. Reg. 
65,219 (December 11, 1997).  Under these new criteria, a 10 
percent rating under Diagnostic Code 7101 is assigned when 
diastolic pressure is predominantly 100 or more; or systolic 
pressure predominantly 160 or more, or as the minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent rating is assigned with 
diastolic pressure predominantly 110 or more, or with 
systolic pressure predominantly 200 or more.  

The U.S. Court of Appeals for Veterans Claims has held that, 
where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet.App. 308, 312-313 (1991).  See also Baker v. 
West, 11 Vet.App. 163, 168 (1998).

As indicated above, the rating schedule amendments were not 
in effect at the time the RO issued its decision assigning a 
noncompensable evaluation for the veteran's hypertension and, 
therefore, would not have been applied by the RO in making 
its determination.  In view of that, the Board must consider 
whether or not the veteran would be prejudiced if we were to 
proceed with appellate consideration of the claim without 
first giving the RO the opportunity to consider the new 
regulations.  

In this regard, the Board notes that the criteria for 
assigning a 10 percent evaluation for hypertension in effect 
prior to, and since January 1998, are nearly identical.  In 
order to establish entitlement to a compensable evaluation, 
both versions require that diastolic pressure be 
predominantly 100 or more, or that there be a history of 
diastolic pressure predominantly 100 or more which requires 
continuous medication for control.  The only difference is 
that, under the more recent version, a 10 percent rating may 
also be assigned when systolic pressure is predominantly 160 
or more.  

Although it is the usual practice of the Board to remand a 
claim to the RO for initial consideration of new regulations 
promulgated during the pendency of an appeal, in this case, 
since application of the only difference between these 
regulations requires but a simple listing of the systolic 
pressure levels to determine whether most are 160 or more, a 
different result could not be obtained by having the RO 
accomplish this in the first instance.  Therefore, the 
veteran would not be prejudiced by the Board proceeding to 
the merits of the claim, and a remand would only result in 
needless delay and impose further burdens on the RO, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 
Vet.App. 203 (1999) (en banc); Soyini v. Derwinski, 1 
Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).  

As can be seen from the foregoing, of the 22 blood pressure 
levels measured between January 1993 and December 1993 (prior 
to the veteran beginning his use of medication), there were 
only seven instances when the diastolic level was 100 or 
more.  (Records dated after the apparent initiation of the 
use of medication show that the veteran's diastolic level was 
always below 100.)  Similarly, there were only six instances 
when the systolic level was 160 or more.  Since the evidence 
does not show a history of diastolic pressure predominantly 
100 or more, or a systolic pressure of predominantly 160 or 
more, the criteria for a compensable evaluation for the 
veteran's arterial hypertension are not met.  


ORDER

To the extent the Board has determined that the veteran's 
claim for service connection for a left knee disability is 
well grounded, thereby giving rise to a duty to assist in its 
development, the appeal is granted.

To the extent the Board has determined that the veteran's 
claim for service connection for a left hip disability is 
well grounded, thereby giving rise to a duty to assist in its 
development, the appeal is granted.

Service connection for the residuals of a compression 
fracture of the thoracic spine is denied.

Service connection for a lung disability is denied.

Service connection for the residuals of a left ankle stab 
wound is denied.

Service connection for chronic ear aches is denied.

Service connection for the residuals of a sprain of the left 
hand index finger is denied.

Service connection for a right hand disability is denied.

Service connection for the residuals of an insect bite is 
denied. 

Entitlement to an increased (compensable) rating for a 
chronic fungus infection of both feet is denied.

Entitlement to an increased (compensable) rating for arterial 
hypertension is denied.  



REMAND

Having concluded that the veteran's claim for service 
connection for a left knee disability is well grounded, the 
Board is of the opinion that additional development is 
necessary prior to entering a final determination regarding a 
decision on the underlying merits of the claim.  As indicated 
above, while the evidence shows that the veteran's activities 
in service were limited due, in part, to left knee 
complaints, there were essentially no abnormal left knee 
findings recorded following the 1993 VA examination which 
would otherwise account for the diagnosis of left knee 
chondromalacia at that time.

We observe that X-rays of the knee taken in September 1993 
were specifically interpreted as normal.  Then, when he was 
examined only a few months later, it was noted that the 
veteran had undergone surgery the month before, and he was 
diagnosed to have post-traumatic arthritis of the knee.  The 
records of that surgery have not been associated with the 
claims file, and, in view of the essentially normal findings 
noted only a few months earlier, it is unclear whether the 
trauma with which this arthritis is associated was a post-
service trauma, or was a trauma to which the knee was exposed 
during the veteran's military career.  

In order to base our decision on a complete record, it will 
be necessary to return the case to the RO to attempt to 
obtain the records of the veteran's post-service left knee 
surgery, as well as to have the knee examined and a medical 
opinion obtained regarding the nature and etiology of any 
current left knee impairment.  

Regarding disability affecting the veteran's left hip, there 
is clearly a conflict in the medical evidence regarding the 
presence and nature of such a disability.  While service 
medical records reflect a diagnosis of degenerative joint 
disease, purportedly based on X-ray findings, and the 
veteran's activities were limited during service based in 
part on left hip pain, the post-service X-ray reports show 
that this joint was considered essentially normal, and no 
left hip impairment was noted when the veteran was last 
examined for VA purposes in February 1994.  In view of this, 
a current examination of the veteran's hip, together with an 
opinion regarding the etiology of any current impairment, is 
necessary before a final decision on this matter can be made.  

Regarding the veteran's claim for increased ratings for his 
low back and right knee disabilities, since the veteran has 
essentially contended that this impairments are worse that 
currently evaluated by the RO, he has stated well-grounded 
claims.  See Proscelle, supra.  

In this regard, however, it must be observed as an initial 
matter that, owing to delays associated with the veteran's 
requests for Travel Board hearings, the unfortunate damage to 
the tape recording of the 1998 Board hearing that prevented a 
transcription of it, and the veteran's move from the 
geographic jurisdiction of the RO in which he initiated his 
claim, the most recent medical records associated with the 
claims file are now more than five years old.  Similarly, the 
most recent VA examination is nearly six years old.  In view 
of this stale evidence, an attempt to obtain more current 
records concerning these disabilities and a more contemporary 
examination of the veteran would be useful in adjudicating 
his claims.  

Furthermore, the VA examination reports of record all pre-
date the decision entered by the United States Court of 
Appeals for Veterans Claims (previously known as the U.S. 
Court of Veterans Appeals) in DeLuca v. Brown, 8 Vet.App. 202 
(1995).  In DeLuca, the Court stressed that, in evaluating 
disability in a joint or joints, VA has a duty to determine 
whether the joint in question exhibits weakened movement, 
excess fatigability, or incoordination, and whether pain 
could significantly limit functional ability during flare-ups 
or when the joint is used repeatedly over a period of time.  
The Court indicated that these determinations should be made 
by an examiner and should be portrayed by the examiner in 
terms of the additional loss in range of motion due to these 
factors (i.e., in addition to any actual loss in range of 
motion noted upon clinical evaluation).  See Deluca, supra, 
at 206.

In another decision, the Court has reemphasized its DeLuca 
holding:

    Under 38 C.F.R. § 4.40 (1996), the Board is 
required to consider the impact of pain in making 
its rating determination.  Schafrath v. Derwinski, 
1 Vet.App. 589, 593 (1991).  The Board is required 
to provide a statement of its reasons and bases 
with respect to that aspect of the determination 
as well.  Ibid (citing Gilbert, 1 Vet.App. at 58).  
Although section 4.40 does not require a separate 
rating for pain, it does promulgate guidance for 
determining ratings under other diagnostic codes 
assessing musculoskeletal function.  See generally 
38 C.F.R. § 4.71(a) (1996).  The fact that a 
specific rating for pain is not required by 
section 4.40 does not relieve the BVA from its 
obligation to provide a statement of reasons or 
bases pertaining to that regulation.  See DeLuca 
v. Brown, 8 Vet.App. 202, 207 (1995).

Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997).

Since the examination reports currently of record do not 
address the considerations discussed by the Court in the 
DeLuca decision, it will be necessary to have the veteran 
examined under the guidelines set out in that decision, 
before the Board enters its determination on the matter.

For the reasons set forth above, this case is being remanded 
to the RO for the following action:

1.  The RO should ask the veteran to identify 
those locations at which he has received any 
treatment for his low back, his knees, and his 
left hip since his discharge from service in 1993.  
Upon receipt of the veteran's reply, together with 
any appropriate authorization, the RO should 
attempt to obtain, and associate with the claims 
file, copies of any records the veteran has 
identified, which are not currently part of the 
record on appeal.  In particular, any records 
related to surgery apparently performed on the 
veteran's left knee in January 1994 should also be 
obtained.

2.  The veteran should then be scheduled for an 
examination to evaluate the nature and extent of 
his low back disability, his left hip disability, 
and any disability affecting his knees.  All 
indicated tests, and any consultations deemed 
necessary, should be accomplished.  In addition, 
all examination reports should fully set forth the 
current complaints, pertinent clinical findings, 
and diagnoses affecting each of the identified 
joints.  With respect to the veteran's low back 
and right knee, the extent of any functional loss 
present in those areas due to weakened movement, 
excess fatigability, incoordination, or pain on 
use should be noted.  The examiner should also 
state whether any pain claimed by the veteran is 
supported by adequate pathology and is evidenced 
by his visible behavior.  Any additional 
impairment on use should be described in terms of 
the degree of additional range-of-motion loss, as 
per the DeLuca precedent, supra, and specific 
findings should be made regarding range of motion 
of the lumbar spine and right knee, to include the 
extent to which that motion deviates from normal.  
The level of pain on motion should also be 
described.  All opinions expressed should be 
supported by reference to pertinent evidence.  
With regard to the veteran's left knee and left 
hip, the examiner should identify each left knee 
and left hip disability currently present and then 
render an opinion as to whether it is at least as 
likely as not that any such left hip and left knee 
disability originated during the veteran's 
service.  A complete rationale for any opinion 
expressed, with reference to supporting records, 
should be provided.  Before evaluating the 
veteran, the examiner should review the claims 
folder, and a notation to the effect that this 
review of the record was accomplished should be 
included as part of any examination report.

3.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete (for example, if any requested opinions 
are not provided), appropriate corrective action 
should be taken.  

4.  Upon completion of the foregoing development 
of the record requested by the Board, and any 
other development as may be deemed appropriate by 
the RO, the RO should enter its determination 
regarding the veteran's claim for increased 
ratings for his low back and right knee 
disabilities, and for entitlement to service 
connection for a left knee and left hip 
disability.  If the decision results in an 
increased rating, and/or a grant of service 
connection, the veteran should be asked whether 
that satisfies his appeal.  If he replies in the 
negative, or not at all, or if his claims continue 
to be denied, he should be furnished a 
supplemental statement of the case concerning all 
evidence added to the record since the last 
supplemental statement of the case in 1995, and 
which includes and addresses the provisions of 
38 C.F.R. §§ 4.40, 4.45 as may be appropriate.  
The veteran should then be given an opportunity to 
respond, and the case returned to the Board for 
further appellate consideration, if otherwise in 
order.

Although no further action is required of the veteran until 
he receives further notice, he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

